Title: To John Adams from Munroe & French, 31 October 1811
From: Munroe & French
To: Adams, John



Dear Sir
Boston Oct 31 1811

Owing to an unusual press of matter for the two last papers we have been compelled to postpone the publication of the Correspondence. In the mean time we have unfortunately mislaid part of a page of manuscript. We have enclosed the last paragraph of that published, together with the first Succeeding sheet & desire you to take the pains to supply the deficiency. This frank avowal of our carelessness, (as you have not often cause to censure us in this respect,) we are in hopes, will secure our pardon. The Correspondence would have been Continued in our next, had it not been for this accident.
Some new arrangements appear to be making in the newspaper world.—We are in hopes they will not cause us to regret the loss of the Correspondence—Mr E. admits the validity of our Superior Claim, unless you should chuse to make his paper the future medium.—We are in hopes, however, Sir, that as your valuable Correspondence was commenced, it may be Completed in the Boston Patriot.
Your obdn’t Servants / Sir,
Munroe & French